Citation Nr: 1822541	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-29 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits based on reduction due to incarceration for felony conviction.

(The matters of entitlement to service connection for an acquired psychiatric disorder, bilateral hearing loss, a back/neck disability, TBI, and a bilateral foot condition are the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran was a member of an Army National Guard unit likely from November 1983 to January 1990.  He may also have had Reserve component service from August 1990 to March 1993.  A DD Form 214 reflects active duty training from January 24, 1984, to May 4, 1984.  Regarding this period of service, the Board notes that the Veteran is service-connected for tinnitus that was determined to have been incurred in or due to the Veteran's initial period of active duty training.  Thus, his period of service from January 24, 1984, to May 4, 1984, is considered to be active military service and he has therefore achieved "veteran" status by virtue of this period of service.  38 U.S.C. § 101(24) (2012); 38 C.F.R. § 3.6(a) (2017).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 determination by the Department of Veterans Affairs (VA) that due to incarceration for conviction of felony beginning October 8, 2014, the Veteran's disability compensation benefits were required to be reduced to one half of the 10 percent rate, effective December 9, 2014.  The September 2015 notification letter also informed the Veteran that an overpayment had been created and that he would receive separate notification of such, with explanation of how he could repay his debt.  The Veteran filed a notice of disagreement that same month, stating his belief that he should not be "punished" for being overpaid because he had timely informed VA of his felony conviction.  In November 2015 correspondence, the Veteran requested a waiver of recovery of the overpayment. 

In a letter received in February 2016, the Veteran indicated having received a letter dated January 26, 2016, informing him that his disability compensation payments had been reduced to $25.00, and would continue at the reduced amount until he paid back $498.69 in overpaid funds.  The Veteran again requested a waiver of the recovery of the overpayment, stating that he timely informed VA of his felony conviction and incarceration and arguing that he should not be held liable for VA's mistake in not timely reducing his disability benefits.

In March 2017, the RO issued a statement of the case (SOC), which framed the issue on appeal as: "Propriety of the VA decision to reduce your compensation to one half of the ten percent compensation rate effective December 9, 2014."  The RO then determined that the reduction was proper and made in accordance with VA regulation stating the effective the 61st day of incarceration following conviction of a felony, a veteran's compensation will be reduced to one half of the 10 percent rate for veterans with a combined 10 percent evaluation.   

The Veteran filed a VA Form 9 (appeal to Board of Veterans' Appeals) in April 2017, wherein he stated that the issue on appeal had been misconstrued, explaining that he was appealing the issue the issue of whether recovery of the overpayment should be waived.  The Veteran also made clear that he was not disputing VA's decision to reduce his disability compensation payment, stating explicitly: "I am well aware that after 60 days my VA comp[ensation] check will be reduced to 5 [percent] after a conviction and I am not disputing that."  Rather, it is the Veteran belief that he should not be held liable for VA's error in failing to timely reduce his benefits.  Additional correspondence from the Veteran's attorney also makes clear that the Veteran is not disputing the reduction of benefits, but rather, is seeking a waiver of recovery of the overpayment created when VA reduced those benefits. 

In October 2017, the Veteran testified at a Board hearing, via videoconferencing, before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  During the hearing, it was discussed that eth Veteran was seeking a waiver of recovery of the overpayment.  

Accordingly, although the issue certified for appeal was the propriety of VA's decision to reduce the Veteran's compensation to one half of the ten percent compensation rate, effective December 9, 2014, it is clear that the Veteran is not disagreeing with the determination.  Rather, the Veteran is seeking a waiver of recovery of overpayment, which issue the Board finds is part and parcel of the claim certified for appeal, as the overpayment was created by virtue of the decision to reduce the Veteran's benefits due to incarceration for felony conviction.  Thus, the Board finds it appropriate to assume jurisdiction over the issue of entitlement to waiver of recovery of an overpayment of disability compensation benefits based on reduction due to incarceration for felony conviction and to remand that matter for further development and adjudication by the agency of original jurisdiction in the first instance.  As such, the issue on appeal has been characterized as that set forth on the title page of this action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As discussed above, the issue on appeal has been mischaracterized by the AOJ.  As it is clear that the Veteran is not in disagreement with VA's decision to reduce his benefits to one half of the 10 percent compensation rate, effective December 9, 2014, but is seeking a waiver of recovery of the overpayment created by virtue of that decision, the Board finds that the matter must be remanded to ensure that the correct issue is properly adjudicated in the first instance by the AOJ.  The Board also points out that the record before does not appear to contain all relevant documents pertinent to issue on appeal.  Indeed, although the September 2015 notification letter informed the Veteran that an overpayment had been created, the Board cannot locate any additional letter notifying the Veteran of the amount of debt.  The Board also cannot locate the January 26, 2016, letter referred to by the Veteran wherein he was informed that his disability compensation payments had been reduced to $25.00.  What is evidence from the record, however, is that the Veteran has timely filed a request for waiver of recovery of the overpayment created when VA reduced his disability compensation benefits due to his incarceration for felony conviction.  

Accordingly, on remand, the AOJ should associate with the claims folder all relevant documents concerning creation of the Veteran's debt and should then issue the Veteran a determination that takes into account all evidence of record and includes specific adjudication of the issue of entitlement to waiver of recovery of an overpayment of disability compensation benefits based on reduction due to incarceration for felony conviction.  If the Board is in error regarding the documents it cannot locate, it apologizes and requests that the AOJ prepare a memorandum to the file indicating the location of the records.

Accordingly, the case is REMANDED to the AOJ for the following action:

After associating all relevant documents with the Veteran's electronic claims folder and undertaking any development deemed appropriate, the AOJ must adjudicate the issue of entitlement to waiver of recovery of an overpayment of disability compensation benefits based on reduction due to incarceration for felony conviction.  If the Board is in error regarding the documents it cannot locate, it apologizes and requests that the AOJ prepare a memorandum to the file indicating the location of the records.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished an SOC or SSOC and afforded the appropriate time period for response.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




